Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the amendment filed on 03/18/2021, claims 1, 4-6, 9-11 and 14-15 are pending in this application as result of the cancelation of the claim 2-3, 7-8 and 12-13.
Response to Arguments
Applicant's arguments about the 101 and 112 based on the amendment filed 03/18/2021 have been fully considered but they are not persuasive.  Therefore, the previous office action are withdraw.
Applicant’s arguments with respect to claim(s) 1, 4-6, 9-11 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Psota et al (U.S. Pub. 2015/073929 A1).
With respect to claim 1, Psota et al. discloses a computer-implemented method comprising: 
receiving, at a user device in response to a query sent to a search system by the user device (fig. 1 shows query “Knitting” (102) at fig. 1), data describing: 
a list of entities determined to be responsive to the query (i.e., matching data records includes identifying data that is a variation of an entity name or an entity address. In the aspect, the party is one of a supplier and a buyer. Alternatively, matching includes two or more types of text association selected from a list consisting of: filtering, character group matching, thesaurus lookup, machine learning, natural language processing, search-based comparison, classification, known entity matching, clustering, and human-identified entities” (0049) or “The ratings may be presented in various forms including a listing of supplier ratings as shown in FIG. 1. The supplier rating list 100 in FIG. 1 includes a keyword 102 around which the list is based. Although one keyword is shown in FIG. 1, a keyword phrase, group of keywords, logical combination of keywords, and the like may be used as a basis for the list 100. In an interactive embodiment of the list of FIG. 1 selecting the keyword 102 (e.g. knitting) may allow a user to make changes to the keyword 102 to present a revised list 100” (0133)),; 
a context fact for the list of entities, the context fact being an attribute (i.e., “the rating is further based on at least two factors selected from the group consisting of: a country context of a party, a business legitimacy of a party, whether a party is registered with government authorities, an assessment of a trading environment in a country, macroeconomic information, public recognition of a party, industry awards, industry certifications, amount of experience, number of shipments, duration of experience, size of transactions, extent of domestic experience, extent of international experience, caliber of customers, customer loyalty, degree of specialization, specialization in product categories, specialization in manufacturing techniques, …, feedback on language skills, feedback on sample making ability, respect for intellectual property, quality management, social responsibility, environmental responsibility, standards of compliance, certifications, and certifications with respect to specific vendor standards”(0013) and attribute can be country, business legitimacy, public recognition, etc.) shared by each entity in the list of entities (fig. 1 show shared by each entity such as “Guangzhou babe Apparel company”, “Shenghou Bermuda tires co, ltc”, “Qinhai Xeuxhou Sanrong Group”, etc.), and (f); 
a ranking of the entities in the list of entities relative to each other entity in the list of entities based on a respective value of the context fact for the entity (fig. 1 shows ranking of the entities in the list of entities such as 91, 88, 85, etc.) and “In the aspect the entity score includes factors selected from the group consisting of country context, business legitimacy information, public recognition, amount of experience, caliber of customers of the supplier, customer loyalty for the supplier, degree of specialization of the supplier, and feedback from previous customers”(0018) and “ratings for the buyer may also be based on two or more factors selected from a group including the country context of a party, the business legitimacy of a party, whether a party is registered with government authorities, an assessment of a trading environment in a country, macroeconomic information, public recognition of a party, industry awards, industry certifications, amount of experience, number of shipments, duration of experience, size of transactions, extent of domestic experience, extent of international experience, caliber of customers, customer loyalty, degree of specialization, specialization in product categories, specialization in manufacturing techniques, specialization in materials, specialization in gender, feedback from customers, feedback from buyers, feedback on product quality, feedback on customer service, feedback on timeliness of delivery, feedback on language skills, feedback on sample making ability, respect for intellectual property, quality management, social responsibility, environmental responsibility, standards of compliance, certifications, and certifications with respect to specific vendor standards and the like”(0147));
displaying in a first region on a display of the user device (fig. 1 shows 112): 
data describing a particular entity from the list of entities responsive to the query, and data describing an attribute associated with the particular entity responsive to the query (fig. 1 shows 112 “Guangzhou Babe Apparel company” Top selling product: Knit Socks” (describing an attribute associated with Guangzhou Babe Apparel Company); and 
displaying in a second region that is separate from the first region on the display of the user device (fig. 1 shows the second region on this display is Panjiva rating 88, 85, etc): 
data describing two or more other entities from the list of entities (fig. 1 show Shezhou Bermuda tires co, llc or Quinghai Xeuzhou Sanrong group, etc), 
data describing attributes associated with the two or more other entities responsive to the query (fig. 1 shows the attributes are “Top-sliing product: Knit Socks”), data describing a rank of the two or more other entities from the list of entities using the context fact and respective values of the context fact for the two or more other entities (fig. 1 shows ranking Janjiva rating 88, 85, etc and “In the aspect the entity score includes factors selected from the group consisting of country context, business legitimacy information, public recognition, amount of experience, caliber of customers of the supplier, customer loyalty for the supplier, degree of specialization of the supplier, and feedback from previous customers. In the aspect the entity score for the suppliers is based on aggregated transactional customs data”(0018)), and 
data arranging the two or more other entities in relative order to each other based on the rank of the two or more other entities (fig. 1 shows ranking in relative order such as 88, 85, 81 etc)



With respect to claim 4, Psota et al. discloses wherein context fact is selected by the search system based on a frequency of recent search queries (i.e., “which may use methods such as a term frequency-inverse document frequency (TF-IDF) ranking function in order to generate a potential match” (0414) or “Such matches may be determined by identifying data sources that contain the greatest amount of matching terms with the highest frequency, or any combination thereof”(0415)).  
With respect to claim 5, Psota et al. discloses wherein context fact is selected by the search system based on one or more terms in the query ((i.e., “which may use methods such as a term frequency-inverse document frequency (TF-IDF) ranking function in order to generate a potential match” (0414) or “Such matches may be determined by identifying data sources that contain the greatest amount of matching terms with the highest frequency, or any combination thereof”(0415)).  
With respect to claims 6, 9-11, and 14-15, the claims 6, 9-11, and 14-15 are rejected as claims 1, and 4-5 above since the claims 6, 9-11, and 14-15 are similar with the claims 1, and 4-5 but different form.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        April 20, 2021